EXHIBIT 10.S




























VALLEY NATIONAL BANCORP
DEFERRED COMPENSATION PLAN
Effective as of January 1, 2017





























































--------------------------------------------------------------------------------

EXHIBIT 10.S




SECTION 1    
DEFINITIONS
1.01
Whenever used in the Plan, the following terms shall have the respective
meanings set forth below unless otherwise expressly provided in the Plan:

(a)
“401(k) Plan” shall mean the Valley National Bank 401(k) Plan.

(b)
“Administrator” shall mean the Compensation and Human Resources Committee of the
Board of Directors, or any other committee that may be designated as such by the
Board of Directors.

(c)
“Benefit” shall mean the amount due to a Participant under the terms of this
Plan.

(d)
“Beneficiary” shall mean one or more persons, trusts, estates or other entities
specifically designated by the Participant on a beneficiary designation form
filed with the Administrator to receive benefits under this Plan upon his or her
death. In the absence of a valid beneficiary designation form, the Participant’s
estate shall be his or her Beneficiary.

(e)
“Board of Directors” shall mean the Board of Directors of Valley National
Bancorp.

(f)
“Code” means the Internal Revenue Code of 1986 as amended.

(g)
“Company” shall mean Valley National Bancorp, Valley National Bank, any
successors thereto, and any of the Company’s subsidiaries which adopt the Plan
with the consent of the Board of Directors.

(h)
“Company Matching Contribution” shall mean the Company matching contribution
made in accordance with Section 3.02(b).

(i)
“Deferral Election Agreement” shall mean the written (or electronic) form
submitted by a Participant to the Administrator before the relevant Election
Date, in which the Participant indicates the amount, if any, by which his or her
Eligible Compensation shall be reduced and deferred under this Plan. A Deferral
Election Agreement shall remain in effect until such time as it is amended or
revoked by the Participant and any such amendment or revocation shall only apply
to Eligible Compensation earned by the Participant after the next relevant
Election Date.

(j)
“Effective Date” shall mean January 1, 2017.

(k)
“Election Date” shall mean the date which is no later than thirty (30) days
following the date on which an Eligible Employee is first designated as a
Participant, and in all other circumstances shall mean December 31st of any
calendar year.

(l)
“Eligible Class” shall mean an Employee of the Company who is a member of a
select group of management or highly compensated employees as defined by ERISA
and who serves in one of the following positions: Corporate Executive Vice
President; Senior Executive Vice President; President; or Chief Executive
Officer.

(m)
“Eligible Compensation” shall mean a Participant’s base and cash bonus
compensation earned in any Plan Year from the Company without regard to Section
401(a)(17) of the Code, including any deferrals and amounts of such compensation
that the Company contributes to a plan on






--------------------------------------------------------------------------------

EXHIBIT 10.S




behalf of a Participant pursuant to a salary reduction agreement and which are
not includible in the Participant’s gross income under Section 125, 402(e)(3),
402(h) and 403(b) of the Code. Eligible Compensation for purposes of this Plan,
however, shall not include Eligible Compensation that does not exceed the
Section 401(a)(17) compensation limit.
(n)
“Eligible Employee” shall mean an Employee of the Company who is a participant
in the 401(k) Plan, whose compensation does or is expected to exceed the limit
on compensation under Section 401(a)(17) of the Code, and who is a member of the
Eligible Class of Employees.

(o)
“Employee” shall mean a person who is an employee of the Company, excluding any
individual retained by the Company to perform services for the Company (for
either a definite or indefinite duration) and is characterized thereby as a
fee-for-service worker or independent contractor or in a similar capacity
(rather than in the capacity of an employee), regardless of such individual’s
status under common law, including, without limitation, any such individual who
is or has been determined by a third party, including, without limitation, a
government agency or board or court or arbitrator, to be an employee of the
Company for any purpose, including, without limitation, for purposes of any
employee benefit plan of the Company or for purposes of federal, state or local
tax withholding, employment tax or employment law.

(p)
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(q)
“Participant” shall mean an Eligible Employee who is designated a Participant in
this Plan by the Administrator in accordance with Section 3.01.

(r)
“Participant Deferral Contributions” shall mean the Participant’s deferrals of
Eligible Compensation made in accordance with Section 3.02(a).

(s)
“Periodic Adjustment Rate” shall mean, unless otherwise determined by the
Administrator with respect to a Plan Year, the one-month London Interbank
Offered Rate (LIBOR) average for the applicable Plan Year plus 200 basis points.

(t)
“Plan” shall mean this Valley National Bancorp Deferred Compensation Plan either
in its present form or any form subsequently amended pursuant to Section 6.

(u)
“Plan Year” shall mean the calendar year.

(v)
“Separation from Service” shall mean a separation from service with the Company,
and all related entities, as determined by the Administrator in accordance with
Section 409A of the Code and the regulations issued thereunder. A Separation
from Service does not include military leave, sick leave or other bona fide
leave of absence if the period of leave does not exceed six (6) months, or if
longer, so long as the Participant’s right to reemployment is guaranteed by
statute or contract. In the event the leave of absence described in the
preceding sentence is for a period in excess of six (6) months and the
individual’s right to reemployment is not guaranteed, the Separation from
Service will be deemed to have occurred on the first date immediately following
such six (6) month period.










--------------------------------------------------------------------------------

EXHIBIT 10.S




SECTION 2    
ESTABLISHMENT OF THE PLAN
2.01
Establishment of the Plan

(a)
The Company hereby establishes the Valley National Bancorp Deferred Compensation
Plan for the benefit of certain Eligible Employees, effective as of the
Effective Date.

(b)
The Plan is intended to constitute a nonqualified, unfunded plan for federal tax
purposes and for purposes of Title I of ERISA. The Plan is maintained for the
purpose of providing deferred compensation for selected employees participating
in the 401(k) Plan whose contributions are limited as a result of the
limitations under section 401(a)(17) of the Code on the amount of compensation
which can be taken into account under the 401(k) Plan and who elect to defer a
portion of their income pursuant to this Plan. The Plan shall function as a “top
hat plan” providing deferred compensation for a select group of management or
highly compensated employees, within the meaning of Sections 201(2), 301(3), and
401(a)(1) of ERISA. As such, this Plan is subject to limited ERISA reporting and
disclosure requirements, and is exempt from all other ERISA requirements.

SECTION 3    
PARTICIPATION
3.01
General Participation Rule

(a)
An Eligible Employee of the Company shall become a Participant upon the
Administrator’s designation of the Eligible Employee as a Participant in the
Plan and execution by the Eligible Employee of the Deferral Election Agreement.

(b)
Upon the designation of an Eligible Employee as a Participant, such Employee
shall complete such forms and/or make such elections as the Administrator may
require. In particular, in order to defer any Eligible Compensation earned in
any Plan Year under the Plan, a Participant must make, prior to the commencement
of that year, an irrevocable deferral election pursuant to a Deferral Election
Agreement. A Participant’s annual election to make deferrals of Eligible
Compensation shall be irrevocable for the Plan Year.

(c)
If an Employee becomes newly eligible to participate in the Plan mid-year as a
result of being newly qualified to participate in the Plan (e.g., promotion),
such newly Eligible Employee shall have 30 days from the date he or she becomes
eligible to make an irrevocable election pursuant to a Deferral Election
Agreement for the remainder of the current Plan Year.

(d)
A Participant’s Deferral Election Agreement shall remain in effect until it is
amended or revoked, and such amendment or revocation shall only apply with
respect to Eligible Compensation during the next following Plan Year.

(e)
In the event that a Participant ceases to be a member of the Eligible Class,
then he or she shall not be eligible to make a Deferral Election with respect to
the next following (or any future) Plan Year.










--------------------------------------------------------------------------------

EXHIBIT 10.S




3.02
Contributions

(a)
Participant Deferral Contributions. Each Participant shall be permitted to
defer, as specified in the applicable Deferral Election Agreement for that Plan
Year, up to five percent (5%) of the portion of the Participant’s Eligible
Compensation above the limit in effect for that Plan Year under Section
401(a)(17) of the Code. The Administrator shall have the authority to increase
or decrease the above percentage limit, but any such change shall only apply to
Plan Years beginning after such action is taken by the Administrator. No
deferrals shall be effected hereunder until a Participant’s Eligible
Compensation for such Plan Year is in excess of the limit in effect under
Section 401(a)(17) of the Code.

(b)
Company Matching Contributions. Each Plan Year, the Company shall match 100% of
a Participant’s Deferral Contributions under the Plan. Notwithstanding the
immediately preceding sentence, matching contribution shall not be made on
Participant deferrals that exceed five percent (5%) of such Participant’s
Eligible Compensation, unless the Administrator provides otherwise.

SECTION 4    
BENEFITS
4.01
Bookkeeping Accounts

(a)
A bookkeeping account shall be established for each Plan Participant to record
his or her interest in the Plan. Each Participant’s account shall be divided
into a Participant Deferral Contribution subaccount, a Company Matching
Contribution subaccount, and such other subaccounts as the Administrator
determines are necessary to keep track of Participants’ interests under the
Plan.

(b)
A Participant shall always be 100% vested in his or her Participant Deferral
Contribution subaccount.

(c)
A Participant shall vest in the Company Matching Contribution subaccount at the
same rate and in the same manner as he or she vests in the corresponding
subaccount under the 401(k) Plan.

4.02
Benefit Credits

Each Plan Year, the Company shall credit to a Participant’s notional account an
amount equal to the following credits:
(a)
the Participant Deferral Contribution, as elected in accordance with Section
3.02;

(b)
the Company Matching Contribution.

4.03
Investment Credits and Adjustments

Except as otherwise provided in Section 4.05, Participant Deferral Contributions
and Company Matching Contributions shall be adjusted at the end of each Plan
Year by an amount equal to the Periodic Adjustment Rate for the applicable Plan
Year, multiplied by the balance in the Participant’s notional account at the end
of the Plan Year.





--------------------------------------------------------------------------------

EXHIBIT 10.S




4.04
Amount of Benefit

Except as otherwise provided in Section 4.05, the amount payable to the
Participant shall equal the amount credited to the Participant’s notional
account as of the Participant’s Separation from Service, net of all applicable
employment and income tax withholdings.
4.05
Form and Time of Payment

A Benefit shall be paid in a single cash lump sum distribution, net of all
applicable employment and income tax withholdings, and shall represent a
complete discharge of any obligation under the Plan and no further benefits
shall be due the Participant or any Beneficiary. Except as provided in the
following paragraph, payment shall be made within thirty (30) days following the
earlier of (i) the Participant’s Separation from Service, or (ii) the date on
which a change of control occurs with respect to the Company. For purposes of
the preceding sentence only, a change of control shall be defined as a change in
the ownership or effective control, or a change in the ownership of a
substantial portion of the assets, of the Employer, all as determined under
Treas. Reg. Section 1.409A-3(i)(5).
Notwithstanding the foregoing, if the Participant is determined by the
Administrator to be a “specified employee’ within the meaning of Section
409A(a)(2)(B)(i) of the Code, payment of such Participant’s Benefit shall be
delayed until the first day of the seventh (7th) month following the
Participant’s Separation from Service. In the event the Participant’s Benefit is
delayed, the Participant’s notional account shall continue to be adjusted in
accordance with Section 4.03 until the Participant’s Benefit is payable.
In the event that the Participant is not living at the time of distribution, his
or her Beneficiary shall receive the Benefit, within sixty (60) days following
death.
4.06
Benefits Are Paid from General Assets

All Benefits under the Plan shall be payable only from the general assets of the
Company and only to the extent that the assets of the Company are sufficient for
this purpose. Each Participant shall look solely to the Company for any Benefit
under the Plan, and each Participant shall remain a general unsecured creditor
of the Company. Nothing in this Plan shall prohibit the Administrator at a
subsequent date from establishing a grantor trust or other arrangement to
provide for benefits under the Plan provided the assets, if any, under the
arrangement are subject to the general creditors of the Company.
4.07
Non-Alienation of the Right to Receive Payments

Except as may be expressly permitted by law, none of the Benefits or rights of
any person hereunder shall be subject to any claim of any creditor, and in
particular, shall not be subject to attachment or garnishment or legal process
by any creditor, nor shall such person have any right to alienate, anticipate,
sell, transfer, pledge, encumber, or assign any of the Benefits which he or she
may expect to receive under the Plan; provided, however, that the Company shall
have the authority, unless prohibited by applicable law, to direct the
application of any Benefits hereunder to the satisfaction of a Participant’s
legal liability, if any, to the Company.









--------------------------------------------------------------------------------

EXHIBIT 10.S




4.08
Procedure for Claiming a Payment

(a)    Any claim for a Benefit hereunder shall be filed by a Participant or
Beneficiary (claimant) of this Plan on the form prescribed for such purpose with
the Administrator, or in lieu thereof, by written communication which is made by
the claimant or the claimant’s authorized representative which is reasonably
calculated to bring the claim to the attention of the Administrator.
(a)
If a claim for a Benefit is wholly or partially denied, notice of the decision
shall be furnished to the claimant by the Administrator within ninety (90) days
after receipt of the claim by the Administrator, unless special circumstances
require an extension of time for processing, in which case a decision shall be
reached within a reasonable period of time, but not later than one hundred
eighty (180) days after receipt of the claim by the Administrator.

(b)
Any claimant who is denied a claim for Benefit shall be furnished written notice
setting forth:

(1)
the specific reason or reasons for the denial;

(2)
specific reference to the pertinent Plan provisions upon which the denial is
based;

(3)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(4)
an explanation of the Plan’s claim review procedure.

The notice described in this Section 4.08(c) of the Plan shall provide, in
addition to a description of the Plan’s claims review procedure, the time
limitations applicable to such procedures, and a statement of the claimant’s
right to bring an arbitration action described in Section 7.06 below if the
claim denial is appealed to the Administrator and the Administrator fully or
partially denies the claim.
(c)
In order that a claimant may appeal denial of a claim, a claimant or his or her
duly authorized representative:

(1)
may request a review by written application to the Administrator not later than
sixty (60) days after receipt by the claimant of written notification of denial
of a claim;

(2)
may review pertinent documents; and

(3)
may submit issues and comments in writing.

(d)
A decision on review of a denied claim shall be made not later than sixty (60)
days after the Plan’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered within a reasonable period of time, but not later
than one hundred twenty (120) days after receipt of a request for review.

The decision on review shall be in writing and shall include the specific
reason(s) for the decision and the specific reference(s) to the pertinent Plan
provisions on which the decision is based.





--------------------------------------------------------------------------------

EXHIBIT 10.S




The notice described in this Section 4.08(e) of the Plan shall provide, in
addition to the specific reasons for the denial of the claim and specific
reference to pertinent provisions of the Plan on which the denial is based, a
statement of the claimant’s right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and a statement
informing the claimant about the right to bring a civil action under ERISA.
SECTION 5    
ADMINISTRATION OF THE PLAN
5.01
Plan Administration

The Administrator shall administer the Plan and shall establish, adopt or revise
such rules and regulations as it may deem necessary or advisable. The
Administrator may appoint one or more individuals and delegate such of its
powers and duties as it deems desirable to any such individuals.
The Administrator:
(a)
Shall have all powers, duties, responsibilities and obligations imposed by law
and by the provisions of the Plan for the administration of the Plan, including
the discretionary authority to interpret its provisions and supply omissions, to
authorize payments, to establish and enforce such rules and regulations as it
shall deem proper for the administration of the Plan, and to determine the
amount of Benefits which shall be payable to any person in accordance with the
provisions of the Plan;

(b)
Shall have authority to engage counsel and consultants in order to fulfill its
responsibilities, and to rely on the advice of same;

(c)
Shall have responsibility with respect to reporting and disclosure requirements,
if any, under ERISA;

(d)
Shall from time to time execute such Plan amendments as the Company or the
Administrator may deem appropriate;

(e)
Upon written request to it by any Participant pursuant to Section 4.08 hereof,
shall have final authority under the Plan with respect to the Benefits and the
amount or form thereof payable under the Plan to any such person;

(f)
Shall be authorized, in its discretion, to allocate responsibilities among one
or more of its members and to delegate responsibilities to any person or persons
selected by it; and

(g)
May establish a trust fund hereunder and appoint a trustee to manage the assets
of such trust, provided such trust is a grantor trust within the meaning of
Sections 671 through 679 of the Code.






--------------------------------------------------------------------------------

EXHIBIT 10.S






5.02
Administrator Actions

Any action taken by the Administrator shall be taken by a majority of its
members at a meeting or by written instrument signed by such majority in the
absence of a meeting. A written resolution attested to by any member of the
Administrator shall be sufficient evidence to any person of any action taken by
the Administrator.
5.03
Accounts and Records

The accounts and all records necessary for the administration of the Plan shall
be maintained by the Administrator and shall accurately disclose the history and
status of payments made to each Participant or other person under the Plan.
5.04
Expenses

The expenses of administering the Plan shall be paid out of the general funds of
the Company.
SECTION 6    
AMENDMENT OR TERMINATION OF THE PLAN
6.01
Amendment

The Plan may, at any time and from time to time, be amended or modified in whole
or in part by action of the Board. No Plan amendment or modification shall
deprive a Participant of any portion of those vested Benefits to which he or she
is entitled as of the date of such amendment or modification.
6.02
Termination

The Plan may be suspended or terminated prospectively at any time by action of
the Board; provided, however, that all Participants with respect to whom the
Plan has been terminated shall receive the Benefits accrued under the Plan, as
provided in Section 4 hereof, as of the date of any suspension or termination.
Notwithstanding the foregoing, the Plan may be terminated only if such
termination is effected in accordance with the requirements of Section 409A of
the Code.
SECTION 7    
MISCELLANEOUS PROVISIONS
7.01
Effect of Mistake

In the event of a mistake or misstatement as to the eligibility of any person,
or the amount or kind of payments made or to be made to a Participant, the
Administrator shall, to the extent it deems possible, make such adjustments as
will in its judgment accord to such Participant the payments to which he or she
is properly entitled under the Plan, and upon the Administrator’s determination,
the Company shall be entitled to recover any over-payments made under the Plan.
7.02
Non-Expansion of Rights

Nothing contained in this Plan shall give any Participant the right to be
retained as an employee of the Company or serve as consideration for, or an
inducement or condition of, the service of any





--------------------------------------------------------------------------------

EXHIBIT 10.S




Employee. Neither the provisions of this Plan nor any act of the Company
hereunder shall be construed as giving to any Participant or other person any
legal or equitable right or claim against the Company for the payment of any
Benefits hereunder except as otherwise specifically provided.
7.03
Headings of Sections and Subsections

The headings of Sections and subsections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
the Plan, the text shall control.
7.04
Severability

The invalidity of any particular provision of this Plan shall not affect the
other provisions of this Plan, but the Plan shall be construed in all respects
as if such invalid provision were omitted.
7.05
Applicable Law

This Plan shall be governed by the laws of the State of New Jersey, except to
the extent preempted by federal law.
7.06
Arbitration

The parties agree that any dispute or claim arising out of or relating to this
Plan, including whether such disputes or claims are subject to arbitration, will
be settled by binding arbitration. The arbitration proceeding will be conducted
before a single arbitrator at a location within the State of New Jersey
convenient to the parties and under the rules of the American Arbitration
Association. The decision or award of the Arbitrator made under these rules
shall be exclusive, final and binding on both parties, their beneficiaries,
executors, administrators, successors and assigns. The arbitration procedure may
be invoked by written notice to the American Arbitration Association stating
with particularity the issue proposed for arbitration. A copy of that written
notice shall be served upon the other party by registered mail.
7.07
Indemnification

In addition to any other indemnification that a fiduciary, including but not
limited to a member of the Plan Administrator, is entitled to, the Company shall
indemnify such fiduciary from all claims for liability, loss or damage,
including payment of expenses in connection with defense against such claim)
arising from any act or failure to act which constitutes a breach of such
individual’s fiduciary responsibility with respect to this Plan.
7.08
No Guarantee of Non-Taxability

Neither the Company nor the Administrator guarantees that any Benefit or any
contribution is or shall remain non-taxable during the deferral period. If it is
determined at some time that the amounts deferred hereunder are taxable, the
Participant shall be responsible for any tax or penalties due with respect to
amounts contributed on his or her behalf.
7.09
Plan Subject to Section 409A of the Code

The Plan is intended to comply with Section 409A of the Code and the regulations
issued thereunder, and any ambiguities shall be interpreted consistent with this
intent. Without affecting the validity of any other provision of the Plan, to
the extent that any Plan provision does not meet the requirements





--------------------------------------------------------------------------------

EXHIBIT 10.S




of Section 409A of the Code and the regulations issued thereunder, the Plan
shall be construed and administered as necessary to comply with such
requirements until the Plan is appropriately amended to comply with such
requirements.
IN WITNESS WHEREOF, the Company, acting by its undersigned officer, duly
authorized, hereby executes the Plan to be effective as herein provided.




 
VALLEY NATIONAL BANCORP
 


By___________________________    











